Title: Editorial Note
From: 
To: 

In the two years between his return from Barbados and the outbreak of the French and Indian War, GW steadily advanced his position in the Virginia community. He already owned some two thousand acres of land in the Shenandoah Valley, with additional holdings at Ferry Farm and Deep Run. His half brother Lawrence’s death in July 1752 brought expectations of more property.
   
   Under the terms of Lawrence Washington’s will, his wife Ann received a life interest in Mount Vernon and half of his slaves, with the remainder of his estate left to his infant daughter Sarah. After Ann’s death, Mount Vernon and other Fairfax County property would go to GW. If Sarah died childless, part of the estate would descend to her mother and part of her lands were to be divided between Augustine Washington and GW (FORD [2]Worthington Chauncey Ford, ed. The Writings of George Washington. 14 vols. New York, 1889–93., 14:423–27).

 In Feb. 1753, at the age of twenty-one, he was appointed adjutant of the Southern District of Virginia with the rank of major by Gov. Robert Dinwiddie.
   
   GW’s commission is dated 13 Dec. 1752, “to be Major and Adjutant of the Militia, Horse and Foot, in the counties of Princes Anne, Norfolk, Nansemond, Isle of Wight, Southampton, Surrey, Brunswick, Prince George, Dinwiddie, Chesterfield, Amelia, and Cumberland.” He took the oath 10 Feb. 1753 (CROZIER [2]William Armstrong Crozier, ed. Spotsylvania County, 1721–1800: Being Transcriptions, from the Original Files at the County Court House, of Wills, Deeds, Administrators’ and Guardians’ Bonds, Marriage Licenses, and Lists of Revolutionary Pensioners. New York, 1905., 516).



   
   Robert Dinwiddie (1693–1770) was born in Scotland and, after a brief career as a merchant, was made admiralty agent for Bermuda in 1721 and collector of the customs for the island in 1727. In 1738 he was appointed surveyor general for the southern part of America. His appointment as lieutenant governor of Virginia came in July 1751 and he arrived in the colony in November to take up his duties. Although the titular governor of Virginia at this time was William Anne Keppel, earl of Albemarle, who remained in England, the colony’s executive duties were carried out by the resident lieutenant governor, a situation which also existed in several other colonies. Dinwiddie served as Virginia’s governor from 1751 to Jan. 1758, when he was succeeded by Francis Fauquier. In spite of numerous conflicts with the House of Burgesses, Dinwiddie was successful in raising funds and military support for the defense of the colony during the French and Indian War. He was a strong advocate of intercolonial cooperation in matters of defense. A friend and advocate of the Ohio Company, he lent the weight of his office to expansion of the Virginia frontier into the Ohio country.

 His military duties were light, leaving him ample time to pursue his flourishing career as a surveyor.  Lawrence Washington’s marriage into the Fairfax family had introduced his young brother to the most influential segment of Virginia society. He was well on his way to becoming a respected member of Virginia’s ruling class, and his attention was turning increasingly to public affairs. It was natural, therefore, that he should offer his services to Gov. Robert Dinwiddie when, in the fall of 1753, it became apparent that French forces from Canada were moving into the Ohio Valley and posing a threat to Virginia’s ambitions in the area. The Ohio country had attracted both British and French explorers and traders during the seventeenth and early eighteenth centuries. The ownership of the region, however, was not seriously contested until the middle years of the eighteenth century. By the 1730s and 1740s the British coastal colonies had discovered the profits to be made from a vigorous trade with the Indians and the area’s potential as a gateway to the West. The expeditions of the baron de Longueuil in 1739 and Pierre Joseph Céloron de Blainville in 1749 had proved to the French the strategic importance of the Ohio as a link between Canada and the Mississippi. Possession of the Ohio Valley became crucial to both powers. If the British colonies were to expand beyond the eastern seaboard, they must control the gateway to the West. If they did, France was almost certain to lose its control over Louisiana. And both coveted the immensely lucrative fur trade. Before the early 1750s the contest between England and France

in America had been chiefly over control of the Indians in the region. The French claimed the Ohio Valley largely on the basis of La Salle’s explorations in 1669–70. The British contended that the territory had been included in the original Virginia grant of 1609 and that their traders had established a firm foothold in the area. Furthermore, they rested their claims heavily on the concessions wrung from the Iroquois in the Treaty of Lancaster in 1744, when Maryland, Virginia, and Pennsylvania met with the chiefs of the Six Nations at Lancaster, Pa., and signed a treaty in which the Iroquois surrendered much of their land in present-day Virginia and recognized British control in the Ohio country. The Indians almost immediately disputed the treaty, however, claiming they had by no means intended to relinquish claim to so large a portion of their Virginia lands.
   
   The Virginians contended that the Treaty of Lancaster ceded settlement rights for the area east of the Allegheny Mountains and south of the Potomac River. The Iroquois interpreted the treaty to provide for a western boundary at the Blue Ridge Mountains. For a discussion of the treaty, see MULKEARNLois Mulkearn, ed. George Mercer Papers Relating to the Ohio Company of Virginia. Pittsburgh, 1954., 400–403. The minutes of the council and the text of the treaty are in FRANKLINJulian P. Boyd, ed. Indian Treaties Printed by Benjamin Franklin, 1736–1762. Philadelphia, 1938., 41–79.

 Settlement beyond the mountains would clearly benefit British ambitions in the Ohio country. As a result the Privy Council regarded favorably a petition to the king by the newly organized Ohio Company of Virginia for a grant of more than a half-million acres in the vicinity of the Ohio Valley. The company offered the inducement of providing an impetus to the fur trade and instituting a lucrative trade with the Indians; in return the members petitioned that “two hundred Thousand Acres . . . may be granted immediately without Rights on Condition of Your Petitioners Seating at their proper expence a hundred Familys upon the Land in Seven Years the Lands to be Granted Free of Quit Rent for Ten Years on Condition of their Erecting a Fort and Maintaining a Garrison for protection of the Settlement for that time.”
   
   “Petition of John Hanbury,” 11 Jan. 1749, P.R.O., C.O.5./1327, ff. 26–28. The petition was presented on behalf of the company by John Hanbury and is printed in MULKEARNLois Mulkearn, ed. George Mercer Papers Relating to the Ohio Company of Virginia. Pittsburgh, 1954., 246–48. The original members of the Ohio Company included John, Capel, and Osgood Hanbury, London merchants, Thomas Cresap, William Thornton, John Carlyle, Nathaniel Chapman, Richard Lee, Thomas Lee, George William Fairfax, and Lawrence and Augustine Washington. Soon such prominent figures as Robert Dinwiddie, Robert Carter, George Mason, and Philip Ludwell Lee became members.

 In Mar. 1749 the Privy Council recommended

that a grant be made on terms most favorable to the company, and Gov. William Gooch was instructed to transfer to the company “Two hundred Thousand Acres of Land lying betwixt Ramanettos and Buffalo’s Creek on the South Side of the River Alligane otherwise the Ohio, and betwixt the two Creeks and the Yellow Creek on the North Side of the River, to the Westward of the great Mountains within the Colony of Virginia.” The grant was made by Gooch on 12 July 1749.
   
   Minutes of Council Meeting, 16 Mar. 1748/49, P.R.O., C.O.5/1327, ff. 43–44; VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 5:295–96.

 The Ohio Company moved quickly to fulfill the terms of its grant. Wills Creek, near the present site of Cumberland, Md., was selected as the company’s headquarters on the frontier, and in the winter of 1749–50 a storehouse was built on the Virginia side. In 1750 the company sent out Thomas Cresap, Hugh Parker, and other traders to locate tentative sites for settlement and commissioned Christopher Gist to make a complete survey of the area. On 11 Sept. 1750 Gist signed a contract with the company to arrange for the settlement of some one hundred fifty families on the company’s Ohio lands. Gist made a second survey of the area in 1751–52.
   
   The agreement is printed in MULKEARNLois Mulkearn, ed. George Mercer Papers Relating to the Ohio Company of Virginia. Pittsburgh, 1954., 172–73. For Gist’s account of his activities on behalf of the Ohio Company, see GISTWilliam M. Darlington, ed. Christopher Gist’s Journals with Historical, Geographical and Ethnological Notes and Biographies of his Contemporaries. Pittsburgh, 1893., 32–79.

 In 1752 the Ohio Company erected a second store on the right bank of Red Stone Creek, soon known as Red Stone Old Fort. Led by Governor Dinwiddie, the colony of Virginia gave vigorous support to the company’s efforts. From 1 through 13 June 1752 Virginia commissioners held meetings with chiefs from the Ohio tribes at Logstown, and in return for a promise of cheaper trading goods and protection against the French, they obtained Indian consent to construction of a fort at the Forks of the Ohio and the Monongahela rivers.
   
   The commissioners appointed by Dinwiddie were Joshua Fry, Lunsford Lomax, and James Patton. See LOGSTOWN“The Treaty of Logg’s Town, 1752.” Virginia Magazine of History and Biography 13 (1905–6): 143–74.; BAILEY [3]Kenneth P. Bailey. The Ohio Company of Virginia and the Westward Movement, 1748–1792: A Chapter in the History of the Colonial Frontier. Glendale, Calif., 1939., 132–38. For minutes of the council, see MULKEARNLois Mulkearn, ed. George Mercer Papers Relating to the Ohio Company of Virginia. Pittsburgh, 1954., 273–84.

 The French government in Canada was by no means indifferent to British advances. Since the 1720s judicious observers had been urging the establishment of French settlements on the Ohio frontier as a barrier to British encroachment.
   
   See “Memoir on the French Colonies in America,” N.Y. COL. DOCS.E. B. O’Callaghan and Berthold Fernow, eds. Documents Relative to the Colonial History of the State of New-York. 15 vols. Albany, 1853–87., 10:220.

 As a countermove to the Treaty of Lancaster, the French in 1748 held a council with

the Iroquois at the Castle of Saint Louis of Quebec, warning them against becoming English “vassals.” The Indians claimed that although “the English had continually solicited them to take up the hatchet against the French, which they constantly refused to do,” they had “not ceded to anyone their lands, which they hold only of Heaven.” On the strength of this assurance the French proceeded to move south into the Ohio country.
   
   N.Y. COL. DOCS.E. B. O’Callaghan and Berthold Fernow, eds. Documents Relative to the Colonial History of the State of New-York. 15 vols. Albany, 1853–87., 10:186–88.

 In June 1749 the comte de La Galissonnière, governor of New France, commissioned Céloron de Blainville to undertake an exploratory expedition down the Ohio to the Miami River and thence north to Quebec, warning Indians and English traders along the way that the French would not tolerate further British advances into the Ohio country. Céloron buried at intervals along his route a series of lead plates reiterating the claim of the French to the territory. Within the next few years a trading post was established at Logstown on the Ohio to serve as a center for the increasing number of French traders operating in the area; after the arrival of the marquis Duquesne, the new governor, in the summer of 1752, a vigorous policy of fort building was undertaken. Early in 1753 Duquesne developed a plan to send a force of some two thousand men under the command of Pierre Paul de La Malgue, sieur de Marin, to establish an effective occupation of the Ohio frontier. An advance party, led by Charles Deschamps de Boishébert, left Montreal 1 Feb. 1753. By early May Boishébert had constructed a fort at Presque Isle portage, and by the end of the month Marin’s force was ready to move south from Niagara. Using Presque Isle as a base, the French constructed a road south to a new post at Le Boeuf. By midsummer of 1753 an effective French army was operating at various sites in the Ohio country.
   
   For a discussion of the French expedition, see KENTDonald H. Kent. The French Invasion of Western Pennsylvania, 1753. Harrisburg, Pa., 1954., 24–26.

 The French had thus far been plagued with bad weather, labor troubles with their Indian workmen, lack of supplies, and dissension among the officers. They had not as yet met any opposition from the British or the Indians in the Ohio Valley. As they moved farther south, however, they confronted the pro-English Seneca chief, the Half-King, who warned them at a council at

Presque Isle in September that the Iroquois tribes were in treaty with the English, who had agreed not to occupy the valley. “With this belt we . . . ask you to have them cease setting up the establishments you want to make. All the tribes have always called upon us not to allow it. We have told our brothers the English to withdraw. They have done so, too.” Marin dismissed the Half-King’s claims contemptuously, retorting, with some truth, that he was not speaking for all the Iroquois.
   
   Quoted in KENTDonald H. Kent. The French Invasion of Western Pennsylvania, 1753. Harrisburg, Pa., 1954., 49.

 The Indians were clearly impressed by the French advance. English traders on the frontier had even more reason to be apprehensive. The warning delivered by one Ohio Company trader to Governor Dinwiddie was typical: “The French have already built a Fort on Lake Erie, and another is partly finished. . . . By the last account I can get the French Army consists of about fifteen hundred Souldiers besides Battoe Men. The French told the Indians their Army when collected will make up 15,000 Men, that that Part of their Army which is on their way from Mississippi have built two Forts down the Ohio, that the Country belongs to them & that they will build when they like. Now is our Time, if we manage well all the Indians may be brought to join against the French, otherwise they will join the French against the English.”
   
   William Trent to Dinwiddie, 11 Aug. 1753 (PHi: Ohio Company Papers, Etting Collection). As early as 1749 Céloron had ordered the English traders “to retire to their country with all their employees” (Darlington, Fort PittMary Carson Darlington, ed. Fort Pitt and Letters from the Frontier. Pittsburgh, 1892., 35). He complained to Gov. James Hamilton of Pennsylvania that he had been “much surprised to find traders belonging to your government in a country to which England never had any pretension. . . . Those whom I have just encountered . . . I have treated with all possible courtesy, though I had a right to regard them as interlopers and vagabonds” (Céloron to Hamilton, 6 Aug. 1749, STEVENS [2]Sylvester K. Stevens and Donald H. Kent, eds. Wilderness Chronicles of Northwestern Pennsylvania. Harrisburg, Pa., 1941., 25–26).

 During the winter and spring of 1752–53, Dinwiddie and the other colonial governors were in constant correspondence concerning the French threat. In May 1753 Dinwiddie informed James Glen, governor of South Carolina, that the French from Canada had marched out a large force of regular troops and Indians to the Ohio to prevent British settlement and “to take Possession of these Lands, & to build Forts on that river, a Step not precedented in the Time of confirm’d peace.”
   
   Dinwiddie to Glen, 23 May 1753, P.R.O., C.O.5/1327, ff. 304–5. See also Hamilton to Dinwiddie, 6 May 1753, PA. ARCH. COL. REC.Colonial Records of Pennsylvania. 16 vols. Harrisburg, 1840–53., 5:628–30.

 On 22 May he

   


wrote to James Hamilton, governor of Pennsylvania, concerning “the French Designs to settle the Ohio. I have sometime ago heard of their Robberies & Murders, & if they are allow’d a peaceable Settlemt. on the Ohio, I think the Consequence will be attend’d with the Ruin of our Trade with the Indians & also in Time will be Destruction to all our Settlemts. on the Continent . . . And We further think it wou’d be absolutely necessary, for all the Colonies to join together, in raising a proper Force to prevent the French settling on the Lands of the Ohio.”
   
   Dinwiddie to Hamilton, 22 May 1753, P.R.O., C.O.5/1327, ff. 306–7.

 On 16 June 1753 Dinwiddie wrote to the Board of Trade transmitting reports received by the colonial governors of French encroachments on the frontier. “I hope you will think it necessary to prevent the French taking Possession of the Lands on the Ohio, so Contiguous to Our Settlements, or indeed in my private Opinion they ought to be prevented making any Settlements to the Westward of Our present Possessions.”
   
   P.R.O., C.O.5/1327, ff. 292–94.

 Dinwiddie’s letter was received by the Board of Trade 11 Aug. 1753. On 18 Aug. the information was sent to the king, and on 28 Aug. the earl of Holderness, secretary of state, wrote to Dinwiddie, transmitting the crown’s instructions to verify the rumors of the French invasion and, “if You shall find, that any Number of Persons, whether Indians, or Europeans, shall presume to erect any Fort or Forts within the Limits of Our Province of Virginia, . . . You are to require of Them peaceably to depart, and not to persist in such unlawfull Proceedings, & if, notwithstanding Your Admonitions, They do still endeavour to carry on any such unlawfull and unjustifiable Designs, We do herby strictly charge, & command You, to drive them off by Force of Arms.” Dinwiddie received the instructions in mid-November and on 17 Nov. informed the Board of Trade that he had “sent one of the Adjutants of the Militia here, out to the Commander of the French Forces, to know their Intentions, & by what Authority they presume to invade His Majesty’s Dominions in the Time of tranquil Peace; when he returns I shall transmit you an Account of his Proceedings, & the French Commander’s answer.”
   
   Holderness to Dinwiddie, 28 Aug. 1753, P.R.O., C.O.5/211, ff. 21–40; Dinwiddie to Board of Trade, 17 Nov. 1753, P.R.O., C.O.5/1328, ff. 8–9.

 The adjutant sent by Dinwiddie was, of course, GW. An entry

for 27 Oct. 1753 in the journals of the council reads: “The Governor acquainted the Board that George Washington Esqr. Adjutant General for the Southern District, had offered himself to go properly commissioned to the Commandant of the French Forces, to learn by what Authority he presumes to make Incroachments on his Majesty’s Lands on the Ohio.” The council approved the appointment, and a committee of the council prepared a letter to be taken to the French commandant.
   
   VA. EXEC. JLS.H. R. McIlwaine et al., eds. Executive Journals of the Council of Colonial Virginia. 6 vols. Richmond, 1925–66., 5:444–45.



   
   The letter from Dinwiddie to the French commandant, 30 Oct. 1753, reads as follows:



   
   “The Lands upon the River Ohio, in the Western Parts of the Colony of Virginia, are so notoriously known to be the Property of the Crown of Great Britain, that it is a Matter of equal Concern & Surprize to me, to hear that a Body of French Forces are erecting Fortresses, & making Settlements upon that River within His Majesty’s Dominions.



   
   “The many & repeated Complaints I have receiv’d of these Acts of Hostilities, lay me under the Necessity of sending, in the Name of the King my Master, the Bearer hereof, George Washington Esqr. one of the Adjutants General of the Forces of this Dominion; to complain to you of the Encroachments thus made, & of the Injuries done to the Subjects of Great Britain, in open Violation to the Laws of Nations, & the Treaties now subsisting between the two Crowns.



   
   “If these Facts are true, & You still think fit to justify Your Proceedings; I must desire You to acquaint me by whose Authority & Instructions, You have lately marcht from Canada with an arm’d Force, & invaded the King of Great Britain’s Territories, in the Manner complain’d of; That according to the Purport & Resolution of Your Answer, I may act agreeable to the Commission I am honour’d with from the King my Master.



   
   “However Sir, in Obedience to my Instructions it becomes my Duty to require Your peacable Departure, & that You wou’d forbear prosecuting a Purpose so interruptive of the Harmony & good Understanding which His Majesty is desirous to continue & cultivate with the most Christian King.



   
   “I perswade myself You will receive & entertain Major Washington with the Candour & Politeness natural to Your Nation; & it will give me the greatest Satisfaction, if You return him with an Answer suitable to my Wishes, for a very long & lasting Peace between Us” (P.R.O., C.O.5/1328, ff. 45–46).

 The instructions drawn up by the committee and presented to GW by Dinwiddie read: 
  
    
Whereas I have receiv’d Information of a Body of French Forces being assembled in an hostile Manner on the River Ohio, intending by force of Arms to erect certain Forts on the said River, within this Territory, & contrary to the Peace & Dignity of our Sovereign the King of Great Britain.
These are therefore to require & direct You, the said George Washington, Esqr., forthwith to repair to the Logstown on the said River

Ohio; & having there inform’d Your Self where the said French Forces have posted themselves, thereupon to proceed to such Place, & being there arriv’d to present Your Credentials, together with my Letter, to the chief commanding Officer, & in the Name of His Britanic Majesty, to demand an Answer from him thereto.
On Your Arrival at the Logstown, You are to address Yourself to the Half King, to Monacatoocha & [the] other . . . Sachems of the Six Nations; acquainting them with Your Orders to visit & deliver my Letter to the French commanding Officer; & desiring the said Chiefs to appoint You a sufficient Number of their Warriors to be Your Safeguard, as near the French as You may desire, & to wait Your further Direction.
You are diligently to enquire into the Numbers & Force of the French on the Ohio, & the adjacent Country; how they are like to be assisted from Canada; & what are the Difficulties & Conveniencies of that Comunication, & the Time requir’d for it.
You are to take care to be truly inform’d what Forts the French have erected, & where; How they are Garrison’d & appointed, & what is their Distance from each other, & from Logstown: And from the best Intelligence You can procure, You are to learn what gave Occasion to this Expedition of the French: How they are like to be supported, & what their Pretentions are.
When the French Commandant has given You the requir’d & necessary Dispatches, You are to desire of him that, agreeable to the Law of Nations, he wou’d grant You a proper Guard, to protect You as far on Your return, as You may judge for Your Safety, against any stragling Indians, or Hunters, that may be ignorant of Yr. Character, & molest You.
   
   P.R.O., C.O.5/1328, f. 47.




 Dinwiddie also issued the following commission to GW: “I reposing especial Trust & Confidence in the Ability, Conduct, & Fidelity, of You the said George Washington have appointed You my express Messenger; and You are hereby authoriz’d & impowered to proceed hence with all convenient & possible Dispatch, to that Part, or Place, on the River Ohio, where the French have lately erected a Fort, or Forts, or where the Commandant of the French Forces resides, in order to deliver my Letter & Message to Him; & after waiting not exceeding one Week for an Answer, You are to take Your Leave & return immediately back.”
   
   P.R.O., C.O.5/1328, f. 48.

 At the same time the following passport was issued to GW by Dinwiddie:  
Whereas I have appointed George Washington Esqr., by Commission under the Great Seal, My express Messenger to the Commandant of the French Forces on the River Ohio, & as he is charg’d with Business of great Importance to his Majesty & this Dominion.
I do hereby Command all His Majesty’s Subjects, & particularly require ALL IN ALLIANCE AND AMITY WITH THE CROWN OF GREAT BRITAIN, & all OTHERS to whom this PASSPORT may come, agreeable to the Law of Nations, to be aiding & assisting as a Safeguard to the said George Washington & his Attendants . . . in his present [passage] . . . to & from the River Ohio as aforesaid.
   
   P.R.O., C.O.5/1328, f. 60


 On 31 Oct. 1753 GW set out for Fredericksburg on the first stage of his journey. The text for this diary has been taken from a copy in P.R.O., C.O. 5/1328, ff. 51–58.